Citation Nr: 1106401	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right shoulder 
disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left shoulder disorder 
and, if so, whether service connection is warranted.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a neck disorder and, if 
so, whether service connection is warranted.  

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right hand disorder 
and, if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The case is now under the jurisdiction of the 
Louisville, Kentucky RO.    

The Board recognizes that the February 2008 rating decision also 
denied service connection for a left ankle condition, right ankle 
condition, right foot condition and a left foot condition.  
However, in an August 2010 rating decision, the RO granted 
service connection for pes planus, bilateral (claimed as right 
and left feet conditions), right ankle osteoarthritis, and left 
ankle osteoarthritis.  The Veteran has not expressed disagreement 
with the disability ratings or effective dates assigned to the 
disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issues are not before the Board at this 
time. 

The Board recognizes that the issue of entitlement to service 
connection for a right shoulder disorder was previously 
characterized as entitlement to service connection for right 
rotator cuff tendonitis.  However, in light of the evidence 
presented and the Veteran's claim (requesting service connection 
for a right shoulder condition), the Board finds that the 
Veteran's claim should be more broadly characterized as 
entitlement to service connection for a right shoulder disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A hearing was held on October 27, 2010, in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

The issue of entitlement to service connection for a neck 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A January 2004 rating decision denied service connection for 
a right shoulder disorder, left shoulder disorder, neck disorder, 
and a right hand disorder.  The Veteran did not submit a timely 
notice of disagreement.   

3.  The evidence received since the January 2004 rating decision, 
by itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claims for service connection for a right shoulder disorder, left 
shoulder disorder, neck disorder, and right hand disorder.  

4.  There is no evidence of a right or left shoulder disorder 
during active service and the most persuasive evidence of record 
weighs against finding that any current shoulder disorder was 
incurred in active service.  

5.  There is no evidence of a right hand disorder during active 
service and the most persuasive evidence of record weighs against 
finding that a current right hand disorder was incurred in active 
service.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 
(2010).

2.  The evidence received subsequent to the January 2004 rating 
decision is new and material and the claim of entitlement to 
service connection for a right shoulder disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The evidence received subsequent to the January 2004 rating 
decision is new and material and the claim of entitlement to 
service connection for a left shoulder disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The evidence received subsequent to the January 2004 rating 
decision is new and material and the claim of entitlement to 
service connection for a neck disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The evidence received subsequent to the January 2004 rating 
decision is new and material and the claim of entitlement to 
service connection for a right hand disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  A right shoulder disorder was not incurred in service and may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

7.  A left shoulder disorder was not incurred in service and may 
not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).

8.  A right hand disorder was not incurred in service and may not 
be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in October 2007 with 
regard to the claims for service connection.  The letter 
addressed all of the notice requirements and was sent prior to 
the initial unfavorable decision by the AOJ in February 2008.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In the decision below, the Board has reopened the Veteran's 
claims for service connection and, therefore, regardless of 
whether the requirements of Kent have been met in this case, no 
harm or prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to new and material evidence have been complied with, a defect, 
if any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records.  The Board notes that the 
Veteran identified receiving treatment at the Great Lakes Naval 
Hospital in 1967 during his period of active service.  The RO 
requested any records from Great Lakes Naval Hospital from the 
National Personnel Records Center (NPRC).  In a May 2010 
response, the NPRC noted that a search of the Great Lakes Naval 
Hospital for 1967 was conducted, but no records were located.  
The RO issued a finding of unavailability and notified the 
Veteran of the efforts made to locate the records, but that the 
records were unavailable.  As such, the Board finds that the RO 
has made efforts to obtain the records and, therefore, any 
further attempts would be futile.  38 C.F.R. § 3.159(c)(2).  The 
Veteran also identified receiving private treatment from a Dr. B.  
However, the Veteran was sent notification letters in February 
2010 and April 2010 requesting that he submit a release form for 
Dr. B. so that VA could request the records on his behalf.   The 
Veteran did not respond to the letters or submit a release form.  
If a Veteran desires help with his claim, he must cooperate with 
VA's efforts to assist him.  See 38 U.S.C.A. §§ 5103A, 5107; also 
see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty 
to assist is not always a one-way street.").  Therefore, any 
additional efforts to obtain the private treatment records are 
not required.  

In addition, the Veteran was afforded a VA examination in July 
2010 with respect to his claims for service connection.  
Concerning this, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case was adequate, as it was predicated on a review of the claims 
file and all pertinent evidence of record as well as on physical 
examinations, and the examiner provided nexus opinions with 
supporting rationale.  With respect to the issue of service 
connection for a right hand disorder, the Board notes that the VA 
examiner did not use the correct language when addressing whether 
the right hand disorder was related to active service.  The VA 
examiner opined that it was less likely than not that a right 
hand disorder was permanently aggravated by active service.  The 
examiner was asked to determine whether the right hand disorder 
was caused by active service.  Nevertheless, the Board finds that 
the VA examiner's opinion is adequate.  The examiner included a 
full rationale for the nexus opinion and explained that while 
traumatic carpal tunnel syndrome could occur from acute trauma 
and/or fracture near the carpal tunnel, the development of the 
carpal tunnel like symptoms in the Veteran appeared to be remote 
to his trauma.  There was no service-related evidence that 
documented specific acute traumatic carpal tunnel syndrome from 
the fall.  The Board finds that the examiner's rationale for the 
opinion shows that the examiner intended to provide a negative 
nexus opinion as to whether the right hand disorder was causally 
related to active service.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

With respect to the Veteran's application to reopen his claims of 
service connection for a right shoulder disorder, left shoulder 
disorder, neck disorder, and right hand disorder, the Board notes 
that the claims were denied by the RO in a January 2004 rating 
decision.  In the decision, the RO denied service connection for 
right rotator cuff tendonitis (claimed as right shoulder 
condition), service connection for left shoulder condition, 
service connection for neck condition and service connection for 
a right hand condition.  The Veteran was notified of the decision 
and informed of his appellate and procedural rights; however, he 
did not submit a timely notice of disagreement with respect to 
the decision.  The record shows that the Veteran submitted a 
notice of disagreement with respect to the decision in August 
2007, more than one year after the January 2004 rating decision.  
Therefore, the January 2004 rating decision is final.  38 C.F.R. 
§ 20.1103.

The RO interpreted the Veteran's August 2007 notice of 
disagreement as a petition to reopen his previously denied claims 
for service connection.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, 'credibility' of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

As noted above, the Veteran's claims for service connection were 
last denied by the January 2004 rating decision.  At the time of 
the decision, the record included the service treatment records 
and VA treatment records.  The Veteran's claims for service 
connection for a right shoulder disorder and left shoulder 
disorder were denied as there was no evidence that the Veteran 
had any complaints of shoulder conditions during active service 
and the first evidence related to his shoulder was noted in June 
2000.  There was also no evidence for a diagnosis of the left 
shoulder.  
With respect to the Veteran's claim for service connection for a 
neck disorder, the RO denied the claim as there was no evidence 
of any neck complaints in the service treatment records and no 
diagnosis of a neck disorder.  With respect to the Veteran's 
claim for service connection for a right hand disorder, the claim 
was denied as the service treatment records did not show any 
complaints, treatment, or diagnosis of a right hand disorder and 
the first evidence related to the right hand was noted in 2002.  
There was also no diagnosis of a right hand condition on 
examination.  

The evidence associated with the claims file subsequent to the 
January 2004 rating decision includes VA treatment records, a 
private treatment record, and the Veteran's statements and 
testimony.  

First, with respect to the Veteran's previously denied claims for 
service connection for a right shoulder disorder and left 
shoulder disorder, the Board finds that new and material evidence 
has been presented to reopen the claims.  As noted above, the 
January 2004 rating decision denied the claims as there was no 
evidence of shoulder problems during service and no diagnosis of 
a left shoulder disorder.  Although not specifically noted by the 
RO, there was also no evidence relating any shoulder disorder to 
active service at the time of the January 2004 decision.  The 
current medical evidence of record includes a statement from a 
private physician which explained that the Veteran had full 
thickness rotator cuff tears of both shoulders.  The physician 
stated that the rotator cuff tears have probably been there for 
some time, even possibly dating back to the original injury back 
in the military.  The Board finds that this constitutes new and 
material evidence as the evidence relates to an unestablished 
fact necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  Accordingly, the Board 
finds that new and material evidence has been presented to reopen 
the Veteran's previously denied claims for service connection for 
a left shoulder disorder and right shoulder disorder.  38 C.F.R. 
§ 3.156(a).  

With respect to the Veteran's claim for service connection for a 
neck disorder, the Board also finds that new and material 
evidence has been presented to reopen the claim.  In this 
respect, the medical evidence includes a diagnosis of cervical 
disc disease and the August 2007 VA physician opined that it was 
as likely as not that the Veteran's cervical spine arthropathy 
began with the service injury, falling down the ravine.  The 
January 2004 rating decision denied the Veteran's claim as there 
was no evidence of a neck disorder during active service and no 
current diagnosis of a neck disorder.  The medical evidence shows 
that the Veteran has been diagnosed with degenerative disc 
disease of the cervical spine.  Therefore, the evidence relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the claim for service connection for a 
neck disorder.   38 C.F.R. § 3.156(a).

Finally, with respect to the Veteran's claim for service 
connection for a right hand disorder, the January 2004 rating 
decision denied the Veteran's claim as there was no evidence of 
any right hand disorder during service and the VA examination did 
not provide any diagnosis of a right hand disorder.  The current 
medical evidence shows that the Veteran is diagnosed with carpel 
tunnel syndrome and the Veteran provided new testimony stating 
that he injured his right hand when falling down a cliff during 
his period of active service.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  Therefore, 
the Board finds that new and material evidence has been presented 
to reopen the claim for service connection for a neck disorder.   
38 C.F.R. § 3.156(a).

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of the claims.  
Although the RO did not reopen the Veteran's claims in the 
February 2008 rating decision, the RO reopened the claims in the 
August 2010 supplemental statement of the case and discussed the 
merits of the Veteran's claims.  In addition, as discussed above, 
VA has already met all notice and assistance obligations to the 
appellant.  Moreover, the Veteran has been offered the 
opportunity to submit evidence and argument on the merits of the 
issues on appeal, and he has done so.  See Bernard v. Brown, 4 
Vet. App. 384, 392- 94 (1993).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In the case of a Veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). Section 1154(b) does not establish 
service connection for a combat veteran; rather, it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service (provides a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred in or aggravated by service).  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  The Board notes that the Veteran was awarded a 
Purple Heart for his service in Vietnam.  

Service connection for certain diseases, including arthritis, may 
also be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Right shoulder disorder and left shoulder disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
shoulder disorder and left shoulder disorder.  

The medical evidence shows that the Veteran has current 
disabilities of the right and left shoulders.  The evidence shows 
that the Veteran has been diagnosed with rotator cuff tears of 
the right and left shoulders.  

The Veteran has testified that he injured his shoulders following 
a fall off a cliff when he was on combat patrol.  He stated that 
sick call was not available because he was on combat duty.  The 
Board finds that there is satisfactory evidence that the Veteran 
sustained an injury to his shoulders consistent with the 
circumstances, conditions, or hardships of his service and, 
therefore, the injury is presumed to have been incurred as a 
result of his fall.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only 
to provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.

Yet, based on a review of the overall evidence of record, it 
appears that the Veteran's presumed injury was acute and 
transitory.  Although the Veteran has stated that he complained 
of these pains during active service and was sent to sick bay 
because of his pain, there is no documented evidence of these 
reported complaints.  This would have been after any combat 
action had ceased, but the service treatment records are 
completely absent for any continued complaints or treatment for 
the shoulders.  This is in contrast to the Veteran's voiced 
complaints with respect to his knees.  In this respect, the May 
1968 service treatment record noted that the Veteran reported 
problems with his knees following his fall off of a cliff in 
Vietnam one year ago.  The Veteran continued to receive medical 
treatment for his knees, but did not report any problems with his 
shoulders.  The May 1969 separation examination report shows that 
the Veteran's upper extremities were clinically evaluated as 
normal.  The report is absent for any complaints or documentation 
related to his shoulders.  

Shortly after the Veteran's separation from active service, he 
filed a claim for VA compensation benefits in July 1969.  He 
claimed that he injured his knees during a fall that occurred in 
active service.  He was afforded a VA examination in May 1970 and 
did not voice any complaints with respect to his shoulders.  
Rather, he reported to the examiner that he sustained injuries to 
his knees after his in-service fall as consistent with his 
statement in the service treatment records.  The first post-
service medical evidence of shoulder problems is dated in the 
2000s.  This evidence is dated approximately 30 years after the 
Veteran's separation from active service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).     

In addition, the most persuasive and competent medical evidence 
of record weighs against finding that the Veteran's current 
shoulder disorders are related to the injury sustained during 
active service.  In this respect, the Veteran was afforded a VA 
examination in July 2010.  The examiner performed a physical 
examination of the Veteran and diagnosed the Veteran with 
bilateral rotator cuff tears.  The examiner opined that the 
bilateral shoulder condition was less likely as not caused by or 
a result of a fall during military service.  The rationale 
provided was that while a fall of the magnitude that the Veteran 
described certainly could cause traumatic injuries to the labrum 
and rotator cuff that he was eventually diagnosed with, the 
examiner was unable to find any specific service treatment 
records mentioning any complaints related to his shoulders.  

The Board finds that the July 2010 VA examiner's opinion to be 
probative and persuasive.  Although the Veteran had an injury to 
his shoulders following a fall during combat patrol, there is no 
evidence of any continued complaints or treatment for any 
shoulder disorder.  The Veteran only mentioned injuring his knees 
as a result of the in-service fall as noted in the service 
treatment records and the May 1970 examination report.  It is 
reasonable to believe that if the Veteran was suffering from 
chronic pain from his injury, he would have sought treatment or 
reported the complaints to the examining physicians as he did 
with his knees.  Thus, when reviewing the VA examiner's opinion 
in conjunction with the evidence of record, the Board finds that 
the opinion is persuasive given that the Veteran's injury was not 
serious enough to warrant any medical treatment or objective 
complaints.  
  
The Board recognizes that the December 2008 private treatment 
record submitted by the Veteran includes a diagnosis of rotator 
cuff tears of both shoulders.  Dr. R. stated that the rotator 
cuff tear probably has been there for some time, even possibly 
dating back to the originally injury back in the military.  
However, Dr. R. stated that there was no way he could say exactly 
when they occurred, especially not inconsistent with the type of 
fall he described.  The Board finds that Dr. R.'s opinion is not 
persuasive with respect to the etiology of the bilateral shoulder 
disorders.  Dr. R.'s use of the words "probably" and 
"possibly" leaves open the possibility that nonservice-related 
activities may have played a role in the development of the 
Veteran's disability.  See also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).  

Finally, the Board acknowledges the Veteran's statements relating 
his current shoulder disorders to active service.   Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  With respect to the Veteran's statements that 
he injured his shoulders during service and had subsequent 
shoulder problems, the Board notes that the Veteran is competent 
to give evidence about what he experienced.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, a shoulder disorder, diagnosed as a rotator 
cuff tear, is not a condition generally capable of lay diagnosis, 
although its symptoms might be described by a lay person, nor is 
it the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the 
Board concludes that, although the Veteran is competent to report 
symptoms he experienced while in service and after service, his 
statements as to the origin or onset of his right and left 
shoulder disorders do not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding 
that matters involving special experience or special knowledge 
require the opinions of witnesses skilled in that particular 
science, art, or trade).  Therefore, the Veteran's statements 
regarding the etiology of his shoulder disorders in this case do 
not constitute competent medical evidence on which the Board can 
make a service connection determination.  Moreover, even if such 
evidence was competent, the Board finds that the VA examiner's 
opinion is the most persuasive evidence on this issue as the 
examiner reviewed the records, considered the Veteran's 
statements, and determined that the right and left shoulder 
disorders were not related to active service.  

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of the right and left 
shoulders, the Board recognizes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as his 
injury during active service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Furthermore, he can attest to pain in 
his shoulders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Here, the Veteran has stated that he has experienced chronic pain 
in his shoulder since active service but that he did not seek 
medical treatment until the disorders became particularly 
bothersome.  Although the Veteran can attest to experiencing 
symptoms such as pain, the Board must address the credibility of 
the Veteran's statements.  For instance, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record.  See Buchanan v. Nicholson, 451 F3d 1331 
(2006).  Here, the service treatment records are absent for any 
chronic complaints or symptoms related to the right and left 
shoulders.  The May 1969 separation examination report shows that 
the upper extremities were clinically evaluated as normal and the 
Veteran did not report any problems with his shoulders.  In 
addition, when the Veteran filed a claim for VA compensation 
benefits in July 1969, the Veteran did not report any problems 
with his shoulders.  He was afforded a VA examination in May 1970 
wherein he discussed his fall in Vietnam and only stated that he 
injured his knees.  Furthermore, the Board emphasizes the decades 
long gap between discharge from active duty service (1969) and 
the first reported symptoms related to these disorders in the 
2000s (approximately a 30 year gap). See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the Board finds that the 
Veteran's statements as to the symptoms he experienced in service 
and over the years not credible and assigns more probative weight 
to evidence more contemporaneous with his active service and the 
years closer in time to his service.  See State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements).  Therefore, 
despite the fact that the Veteran was injured in Vietnam, the 
overall evidence of record does not reflect that the injury was 
chronic.  Therefore, entitlement to service connection for right 
and left shoulder disorders based on post-service continuity of 
symptomatology must be denied.  

Finally, service connection on a presumptive basis is also not 
warranted.  There is no evidence of arthritis within one year of 
service to a compensable degree.  38 C.F.R. § 3.309 (2010).

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for service 
connection for a right shoulder disorder and a left shoulder 
disorder.  Because the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for a right shoulder disorder and service connection for a left 
shoulder disorder is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).





Right Hand disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right hand 
disorder.  

The medical evidence shows that the Veteran has a current 
disability.  The July 2010 VA examination report includes a 
diagnosis of carpel tunnel syndrome.  

The Veteran has testified that he injured his right hand 
following a fall off a cliff when he was on combat patrol.  The 
Board finds that there is satisfactory evidence that the Veteran 
sustained an injury to his right hand consistent with the 
circumstances, conditions, or hardships of his service and, 
therefore, the injury to the right hand is presumed to have been 
incurred as a result of his fall.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only 
to provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 
1154(b) do not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.

Nevertheless, there is no evidence that the Veteran had any 
chronic or continued complaints following the injury to his right 
hand.  The service treatment records are completely absent for 
any complaints or symptoms related to the right hand.  In fact, 
the May 1968 service treatment record mentioned the Veteran's 
fall off a cliff in Vietnam one year ago and the Veteran only 
stated that it resulted in a twisting injury to the left knee.  
Likewise, the May 1969 separation examination report shows that 
the Veteran's upper extremities were clinically evaluated as 
normal and do not include any findings with respect to the 
Veteran's right hand.  In addition, shortly after separation from 
active service, the Veteran filed a claim for VA compensation 
benefits in July 1969.  He claimed that he injured his knees 
during a fall that occurred in active service.  He was afforded a 
VA examination in May 1970 in connection with his claim and the 
report of examination showed no complaints at that time regarding 
his right hand.  Rather, he reported to the examiner that he had 
sustained injuries to his knees as consistent with his statement 
in the service treatment records.  

In addition, there is no objective evidence of any right hand 
disorder until the 2000s, approximately 30 years after the 
Veteran's separation from active service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  In fact, when the 
Veteran was treated for possible carpal tunnel syndrome in his 
right hand in July 2002, the Veteran stated that he had 
intermittent numbness of both hands for only two years.  

In addition, the most competent and persuasive medical evidence 
of record weighs against finding that a right hand disorder was 
incurred in service.  In this respect, the Veteran was afforded a 
VA examination in July 2010.  The examiner opined that the right 
hand carpel tunnel syndrome was less likely as not permanently 
aggravated by the fall during military service.  As noted 
previously, the Board is aware that the examiner did not use the 
correct language in the provided nexus opinion.  However, in the 
rationale, the examiner explained that while traumatic carpal 
tunnel syndrome could occur from acute trauma and/or fracture 
near the carpal tunnel, the development of the carpal tunnel like 
symptoms in the Veteran appeared to be remote to his trauma.  
There was no service-related evidence that documented specific 
acute traumatic carpal tunnel syndrome from the fall.  Therefore, 
the Board finds that this opinion weighs against finding that the 
right hand disorder is related to active service.  

The Board finds that the examiner's opinion is persuasive based 
on a review of the aforementioned evidence of record.  It is 
reasonable to believe that if the injury was chronic, the Veteran 
would have reported this during his period of active service and 
the post-service VA examination report.  As stated above, the 
Veteran did not report any chronic or continued complaints with 
his right hand during active service and the separation 
examination report is completely absent for any documentation 
related to the right hand.  Furthermore, in the post-service VA 
examination report completed in May 1970, the Veteran only 
reported that the fall during service caused injuries to his 
knees.  He did not report any complaints with respect to his 
right hand.  Thus, the Board finds that the VA examiner's opinion 
is persuasive as it is consistent with the overall evidence of 
record.  

In addition, the Board finds it persuasive that a March 2003 VA 
examining physician reviewed the Veteran's symptoms, performed a 
physical examination, and opined that the Veteran's symptoms were 
probably work related.   The Veteran did not mention any chronic 
symptoms with respect to his right hand at this time.  

The Board recognizes that the August 2007 VA treatment record 
noted that the Veteran injured his right hand by a gunshot wound 
and had a residual nerve injury to the right hand.  The examining 
physician also noted that the Veteran had absence of right thenar 
eminence from past gunshot wound in Vietnam.  However, the 
evidence of record, including the service treatment records, 
clearly shows that the Veteran suffered a gunshot wound to the 
left hand, for which the Veteran is currently service connected.  
Therefore, the Board does not find the August 2007 VA treatment 
record to be probative as it is based on an inaccurate factual 
predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on an 
inaccurate factual basis), see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).   

Finally, the Board notes that the only evidence of record 
relating a current right hand disorder to active service is the 
lay statements of the Veteran.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  With 
respect to the Veteran's statements that he injured his right 
hand during service and had subsequent right hand symptoms, the 
Board notes that the Veteran is competent to give evidence about 
what he experienced.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, a 
right hand disorder, diagnosed as carpel tunnel syndrome, is not 
a condition generally capable of lay diagnosis, although its 
symptoms might be described by a lay person, nor is it the type 
of condition that can be causally related to military service 
without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 
451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board 
concludes that, although the Veteran is competent to report 
symptoms he experienced while in service and after service, his 
statements as to the origin or onset of his right hand disorder 
do not constitute competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements regarding the etiology of the 
right hand disorder in this case do not constitute competent 
medical evidence on which the Board can make a service connection 
determination.  Moreover, as noted above, the most persuasive 
medical evidence of record indicates that the Veteran's right 
hand disorder is not related to active service.  

In addition, the Board notes that service connection may be 
warranted on the basis of continuity of symptomatology.  The 
Veteran has stated that he has experienced chronic symptoms in 
the right hand since separation from active service but that he 
did not seek treatment until it became particularly bothersome.  
Here, the Board finds that the Veteran's reported history of 
continued symptomatology in service and since active service, 
while competent, is nonetheless not credible.  Specifically, the 
Board emphasizes the decades long gap between discharge from 
active duty service (1969) and the first reported symptoms 
related to this disorder in the 2000s (approximately a 30 year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, the service treatment records are absent for any 
chronic complaints or symptoms related to the right hand.  The 
May 1969 separation examination report shows that the upper 
extremities were clinically evaluated as normal and the Veteran 
did not report any problems with his right hand.  In addition, 
when the Veteran filed a claim for VA compensation benefits in 
July 1969, the Veteran did not report any complaints or symptoms 
related to the right hand.  He was afforded a VA examination in 
May 1970 wherein he discussed his fall in Vietnam and only 
explained that he injured his knees.  He did not state that he 
had any complaints related to the right hand.  In fact, there is 
no objective evidence related to the right hand until the 2000s.  
Thus, the Board finds that the Veteran's statements as to the 
symptoms he experienced in service and over the years not 
credible and assigns more probative weight to evidence more 
contemporaneous with his active service and the years closer in 
time to his service.  See State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987).  Therefore, despite the fact that the Veteran was 
injured in Vietnam, the overall evidence of record does not 
reflect that the injury was chronic.  Consequently, service 
connection based on continuity of symptomatology is not 
warranted.  

Finally, service connection on a presumptive basis is not 
warranted.  There is no evidence of arthritis within one year of 
service to a compensable degree.  38 C.F.R. § 3.309 (2010).

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a right hand disorder.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a right hand disorder is 
not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right shoulder disorder 
is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left shoulder disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right hand disorder is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a right shoulder disorder 
is denied.  

Entitlement to service connection for a left shoulder disorder is 
denied.  

Entitlement to service connection for a right hand disorder is 
denied.  


REMAND

Reason for Remand:  To obtain a copy of a referenced service 
treatment record and to obtain a clarifying medical opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

During the October 2010 hearing, the Veteran stated that the RO 
denied his claim for service connection for a neck disorder due 
to an absence of complaints of neck pain during active service.  
However, he stated that the service treatment records included a 
December 1968 progress note wherein he complained of neck pain.  
The undersigned judge who was present during the hearing also 
noted the December 1968 progress note which showed that the 
Veteran complained of mild upper neck discomfort.  However, after 
a thorough review of the claims file and the service treatment 
records, the Board has been unable to find any service treatment 
record documenting a complaint of neck pain.  As the hearing 
transcript indicates that the Veteran has his own copy of the 
service treatment record, the Board finds that this copy of the 
service treatment record should be obtained and associated with 
the claims file.   

In light of the above, the Board finds that the issue must be 
remanded for a clarifying medical opinion.  In the July 2010 VA 
examination report, the examiner diagnosed the Veteran with 
cervical degenerative disc disease, but stated that he could not 
resolve the issue without resort to speculation.  The examiner 
noted that it was definitely plausible that a fall of the 
magnitude that the Veteran described could have caused some 
unappreciated ligamentous and/or disc related damage that could 
have aggravated or contributed to his current cervical spine 
condition.  However, there was no specific evidence within the 
service treatment records that pointed to a cervical spine 
condition.  The Board notes that medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, in 
light of the above referenced service treatment record that 
purports to show a complaint of neck pain during service, the VA 
examiner's opinion may be based on an inaccurate factual 
predicate.  In addition, the record also includes a positive 
nexus opinion with respect to the etiology of the Veteran's neck 
disorder.  In an August 2007 VA treatment record, the examining 
physician provided an opinion that it was as likely as not that 
the Veteran's cervical spine arthropathy began with the service 
injury, falling down the ravine.  However, the physician did not 
provide any rationale for the provided opinion and did not cite 
that any records from the Veteran's period of service were 
reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently informed).

Due to the conflicting medical opinions and the potentially 
relevant service treatment record that is currently unavailable, 
the Board concludes that further development is required to 
address whether the Veteran's current neck disorder is 
etiologically related to his active service.  Although VA may not 
order additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 17 
Vet. App. 305, 312 (2003), VA has discretion to determine when 
additional information is needed to adjudicate a claim.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA 
has discretion to schedule a Veteran for a medical examination 
where it deems an examination necessary to make a determination 
on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 
213 (2002) (holding that VA has discretion to decide when 
additional development is necessary).  Thus, the Board must 
remand this matter to obtain a clarifying VA medical opinion, 
accompanied by a rationale in support of that opinion, prior to 
adjudicating this claim.  See Colvin v. Derwinski, 1 Vet. App. at 
175.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified to submit 
a copy of the December 1968 service treatment 
record documenting his complaint of neck 
pain.  The Veteran should be given an 
appropriate amount of time to respond.  

2.  Thereafter, the RO should refer the 
Veteran's claims folder to the July 2010 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any neck disorder that may be 
present.  The examiner is requested to review 
all pertinent records associated with the 
claims file, including the Veteran's service 
treatment records, post-service medical 
records, and statements.   Specifically, the 
examiner should presume that the Veteran 
incurred an injury to the neck as a result of 
his in-service fall in Vietnam and make note 
of a December 1968 service treatment record 
that documented a complaint of neck 
discomfort.  The examiner should then state 
an opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that the 
Veteran's current neck disorder is causally 
or etiologically related to his military 
service.   

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO should readjudicate the remaining issue on 
appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


